DETAILED ACTION

Status of Claims
The following is an office action in response to the communication filed 2/1/2021.  
Claim 1, 4, 7, 10, 13, 16 have been amended.
Claims 1-20 are currently pending and have been examined.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

Applicant’s amendments and associated arguments, filed 2/1/2021, regarding the rejection of claims 4, 10 and 16 under 35 U.S.C. §112(b), or 35 U.S.C. §112, second paragraph, have been fully considered and are persuasive.  The rejection of claims 4, 10 and 16 under 35 U.S.C. §112(b), or 35 U.S.C. §112, second paragraph, has been withdrawn.

Applicant’s amendments and associated arguments, filed 2/1/2021, with respect to the rejection of claims 1-20 under 35 U.S.C. §101 have been considered but they are not persuasive.  
Applicant argues that the claims do not recite matter that falls within one of the enumerated groupings of abstract ideas set forth in the Revised Patent Subject Matter Eligibility Guidance effective January 7, 2019. Specifically, Applicant argues that the claims do not per se recite mathematical concepts, methods of organizing human activity or mental processes.  Examiner respectively disagrees.  The limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a commercial interaction (i.e. optimizing quote conversion rates), and are therefore a method of organizing human activity.  See MPEP 2106.04(a)(2)(II).
Applicant further argues that the claims are directed to a practical application. More specifically, Applicant argues that the claims are generally directed to the practical application of optimizing quote conversion rates. Examiner respectfully disagrees. In claim 1, the only recitation of hardware is within the preamble, and provides no particular mechanism for its integration into the method steps, and, accordingly, can be performed entirely manually.  Regarding claims 7 and 13, the claimed computer components are recited at a high level of generality and are merely invoked as tool to perform the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Applicant’s amendments and associated arguments, filed 2/1/2021, with respect to the rejection of claims 1-20 under 35 U.S.C. §103 have been considered but are not persuasive.  

Eades discloses continually scoring (e.g., re-scoring) the open opportunities using the client behaviors and respective outcomes, wherein (i) the scoring can include calculating scores relative to predictors that were determined for successful prospects (Eades [0030]), (ii) an adaptive optimization of prospects and machine learning algorithm that tunes targeted proposals and/or sales techniques (Eades [0039]) and (ii) continually receiving input of open opportunities and closed opportunities (both successful and non-successful) and using this new input to update opportunity scores for open prospects (Eades [0040]).  This disclosure in Eades teaches the prediction of the propensity using a quote prediction model to optimize a quote conversion process.
Eades also discloses that the system can utilize a closed loop feedback process for selectively adjusting value propositions, targeted proposals, messaging, prospecting, and a product roadmap based on the continual rescoring, with the end goal of quickly converting high scoring prospects and adjusting targeting of prospects by identification of sticking points (low scoring aspects or components of an opportunity score) (Eades [0041]).  This disclosure in Eades teaches determined associated conversion actions.  
Eades further discloses that a client can include a prospect, customer, and/or potential customer (Eades [0041) and that targeting schemes can be based on the client type (see Eades [0022], [0027] disclosing a targeting scheme relevant to helping the client convert into a purchaser during or after the software trial phases; Eades [0033] disclosing a targeting for expansion opportunities with an existing customer).  This disclosure teaches that said determined conversion actions are associated with various classifications of open quotes.
Regarding claims 2-6, 8-12 and 14-20, see the response to arguments above. 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-20 are directed to a method (process), a system (machine or manufacture), and a non-transitory medium (manufacture), respectively.  As such, the claims are directed to statutory categories of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claims 1, 7 and 13 recite abstract limitations including identifying an open quote associated with a particular potential acquirer of a deliverable; identifying input data related to the open quote; generating a prediction of a propensity of a particular open quote to be converted using the input data, the prediction of the propensity using a quote prediction model to optimize a quote conversion process by determining an associated conversion action for various classifications of open quotes; and using the prediction of the propensity of the particular open quote to optimize conversion of the open quote.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a commercial interaction (quote optimization) and are therefore a method of organizing human 
These limitations, as drafted, also recite a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, and therefore recite mental processes.  More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind. The mere recitation of a generic computer does not take the claim out of the mental process grouping.  
Thus, the claim recites an abstract idea. 

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claim 1 lacks any recitation of a machine, let alone a recitation which creates a substantial tie so as to impose meaningful limitations on the claims scope.  The only recitation of hardware is within the preamble, and provides no particular mechanism for its integration into the method steps, and, accordingly, can be performed entirely manually.  Even assuming, for the sake of argument, that there were a machine tied to the steps of the invention, the method steps of claim 1 would merely be invoked as tool to perform the abstract idea.
Claim 7 recites “a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor.” Claim 13 recites a “non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions.” As recited, the claimed computer components are recited at a high level of generality and are merely invoked as tool to perform the abstract idea. 


If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements amount to mere instructions to apply the exception using computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Similar to TLI Communications, the invention merely invokes computers as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  
Claims 2-4, 8-10 and 14-16 merely narrow the previously recited abstract idea limitations by further characterizing the input data. For the reasons described above with respect to claims 1, 7 and 13, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claims 5, 11 and 17 further recite “identifying an open quote with a higher propensity for conversion from a plurality of open quotes, the identifying allowing a quote provider to facilitate conversion of open quotes.”  This limitation, as drafted, is a process that, under its broadest reasonable interpretation, represents a commercial interaction (quote optimization) and is therefore a method of organizing human activity. More specifically, other than reciting that the steps are computer 
Claims 6, 12 and 18 merely narrow the previously recited abstract idea limitations by further characterizing the generation of the prediction (i.e. via a logistical model). For the reasons described above with respect to claims 1, 7 and 13, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 19 further recites that the computer executable instructions are deployable to a client system from a server system at a remote location.  The characterization of the deployment to a client system from a remote server system merely restricts the application to a particular technical environment or field of use. Similar to FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016), the requirement thereof merely limits the claim to a particular computing environment.  Thus, even when viewed as an ordered combination, nothing in the claim(s) add significantly more (i.e. an inventive concept) to the abstract idea.
Claim 20 further recites that the computer executable instructions are provided by a service provider to a user on an on-demand basis.  The provision of instructions to a user by a service provider is a commercial interaction (between a service provider and a user) and is therefore a method of organizing human activity. More specifically, other than reciting that the steps are computer implemented/executed, nothing in the claim element precludes the method steps from practically being performed by a human. For the reasons described above with respect to claims 1, 7 and 13, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 7-11, 13-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eades et al. (U.S. Pub. No. 2018/0005296 A1) in view of Cronin et al. (U.S. Pub. No. 2014/0278754 A1).
Claims 1, 7 and 13
Eades discloses systems and method for continually scoring and segmenting open opportunities using client data and product predictors.  Eades discloses identifying an open [proposal] associated with a particular potential acquirer of a deliverable (Eades [0027] The machine learning and adaptive optimization system 10 provides the targeted proposal to a prospect; Eades [0028] Inputs, such as explicit data, client behaviors for implicit data, and outcomes are gathered and fed into the system 10); identifying input data related to the open [proposal] (Eades [0030] The segmentation of explicit and implicit data, as well as outcomes, can be used to determine how close or disparate a current open prospect is to converting to a sale; Eades [0035] FIG. 3 Input gathered from a prospect or customer can be evaluated for explicit data from a customer profile, various business drivers for the prospect, and budget, authority, need, and purchase timeframe. Implicit data can include various behaviors such as engagement or use of the software, and engagement of the prospect with the system or a sales team [see also Eades [0036]]; Eades [0039] Data is gathered as input to the system; Eades [0017]-[0019] predictors identified]); generating a prediction of a propensity of a particular open [proposal] to be converted using the input data(Eades [0030] Continually scoring (e.g., re-scoring) the open opportunities using the client behaviors and respective outcomes, wherein the scoring can include calculating scores relative to predictors that were determined for successful prospects; Eades [0034] In addition, an example optimization can include selective ranking of prospects using the calculated opportunity scores; Eades [0039] Continual opportunity scoring occurs in step 424, which is part of an adaptive optimization of prospects and machine learning algorithm that tunes targeted proposals and/or sales techniques), the prediction of the propensity using a quote prediction model to optimize a quote conversion process (Eades [0040] Step 426 includes an optimization where opportunities are continually re-prioritized using the continually updated optimization scores. That is, the system is continually receiving input of open opportunities and closed opportunities (both successful and non- by determining an associated conversion action for various classifications of open quotes  (Eades[0041] In step 428 the system can utilize a closed loop feedback process for selectively adjusting value propositions, targeted proposals, messaging, prospecting, and a product roadmap based on the continual rescoring, with the end goal of quickly converting high scoring prospects and adjusting targeting of prospects by identification of sticking points (low scoring aspects or components of an opportunity score. As mentioned throughout, a client can include a prospect, customer, and/or potential customer; [see also Eades [0022], [0027] A targeting scheme … relevant to helping the client convert into a purchaser; Eades [0033] The method selectively presents targeted proposal to existing customers for expansion opportunities, based on the targeting scheme]); and using the prediction of the propensity of the particular open [proposal] to optimize conversion of the open [proposal] (Eades [0034] Sales agents can target prospects that are likely to close. Also, the system 10 can adjust a sales and marketing campaign for the sales agents when prospects are failing to convert or have relatively lower opportunity scores. The system 10 can implement an opportunity score threshold that serves as a cutoff point. When prospects have an opportunity score that falls below the opportunity score threshold, the prospect is removed from consideration. Prospects having opportunity scores above the opportunity score threshold are re-evaluated, and marketing or targeted proposals are adjusted in correspondence with the weak opportunity score components identified by the system 10; Eades [0040] Step 426 includes an optimization where opportunities are continually re-prioritized using the continually updated optimization scores. That is, the system is continually receiving input of open opportunities and closed opportunities (both successful and non-successful) and using this new input to update opportunity scores for open prospects. The system can also optimize sales activities based on the scoring).
Eades discloses an open proposal (see above), and also identifies sales activities to include quoting (see FIG. 3), which strongly suggests that the proposals include quotes.
Cronin more clearly disclose that the term “proposal” can be used interchangeably with, or include, a quote (Cronin [0545], [0572], [0583], [0585]).

	
Alternatively, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the quote of Cronin for the proposal of Eades. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
With respect to claim 1, Eades discloses a computer-implementable method for optimizing [proposal] conversion rates (Eades, abstract). Cronin, as shown above, shows that a proposal can be used interchangeably with, or include, a quote (Cronin [0545], [0572], [0583], [0585]).
With respect to claim 7, Eades discloses a system (Eades [0042] FIG. 5) comprising: a processor (Eades [0043]); a data bus coupled to the processor (Eades [0043]); and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor  (Eades [0042]-[0045]). 
With respect to claim 13, Eades discloses a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions (Eades [0044]-[0045], [0049]).
Claims 2, 8 and 14
the input data comprises historical input data (Eades [0017] Predictors can include database attributes that correlate either positively or negatively to successful outcomes. Again, the predictors are deduced or determined from the successful closed opportunities; Eades [0018] An example of predictor values includes, but is not limited to, available budget, if a client initiative is determinable, purchase timeframe, satisfaction level with similar or related software products, threat levels (how likely the client is to need a solution for protection), client interest in regulatory compliance, security automation, and micro-segmentation, a visibility of the client, and other variables or combinations thereof) and non-historical input data (Eades [0035] FIG. 3 Input gathered from a prospect or customer can be evaluated for explicit data from a customer profile, various business drivers for the prospect, and budget, authority, need, and purchase timeframe. Implicit data can include various behaviors such as engagement or use of the software, and engagement of the prospect with the system or a sales team; Eades [0036] Sales team input can include explicit data such as sales activities, and account level engagement; while implicit data includes assessment of a sales environment. Channels and products can also have various explicit and implicit data that is gathered and used to evaluate a prospects likelihood of conversion into a purchasing customer; Eades [0040] the system is continually receiving input of open opportunities and closed opportunities (both successful and non-successful) and using this new input to update opportunity scores for open prospects)).
Claims 3, 9 and 15
Continuing from claims 2, 8 and 14, Eades further discloses the historical input data comprises at least one of historical information associated with a [proposal] requestor, a particular [proposal] request, a [proposal] provider, and previously-converted [proposals] (Eades [0017] Predictors can include database attributes that correlate either positively or negatively to successful outcomes. Again, the predictors are deduced or determined from the successful closed opportunities; Eades [0018] An example of predictor values includes, but is not limited to, available budget, if a client initiative is determinable, purchase timeframe, satisfaction level with similar or related software products, threat levels (how likely the client is to need a solution for protection), client interest in 
Cronin, as shown above, shows that a proposal can be used interchangeably with, or include, a quote (Cronin [0545], [0572], [0583], [0585]).
Claims 4, 10 and 16
Continuing from claims 2, 8 and 14,  Eades further discloses the non-historical input data comprises at least one of information related to a [proposal] requestor, a requested deliverable, a purchase power of the [proposal] requestor and a market segment associated with the [proposal] requestor (Eades [0035] FIG. 3 Input gathered from a prospect or customer can be evaluated for explicit data from a customer profile, various business drivers for the prospect, and budget, authority, need, and purchase timeframe. Implicit data can include various behaviors such as engagement or use of the software, and engagement of the prospect with the system or a sales team; Eades [0036] Sales team input can include explicit data such as sales activities, and account level engagement; while implicit data includes assessment of a sales environment. Channels and products can also have various explicit and implicit data that is gathered and used to evaluate a prospects likelihood of conversion into a purchasing customer; Eades [0040] the system is continually receiving input of open opportunities and closed opportunities (both successful and non-successful) and using this new input to update opportunity scores for open prospects).
Cronin, as shown above, shows that a proposal can be used interchangeably with, or include, a quote (Cronin [0545], [0572], [0583], [0585]).
Claims 5, 11 and 17
Continuing from claims 1, 7 and 13, Eades further discloses identifying an open [proposal] with a higher propensity for conversion from a plurality of open [proposals], the identifying allowing a [proposal] provider to facilitate conversion of open [proposals] (Eades [0030] Continually scoring (e.g., re-scoring) the open opportunities using the client behaviors and respective outcomes, 
Cronin, as shown above, shows that a proposal can be used interchangeably with, or include, a quote (Cronin [0545], [0572], [0583], [0585]).
Claim 19
Continuing from claim 13, Eades further discloses wherein: the computer executable instructions are deployable to a client system from a server system at a remote location (Eades [0042] FIG. 5 is a diagrammatic representation of an example machine in the form of a computer system 1, within which a set of instructions for causing the machine to perform any one or more of the methodologies discussed herein may be executed. In various example embodiments, the machine operates as a standalone device or may be connected (e.g., networked) to other machines. In a networked deployment, the machine may operate in the capacity of a server or a client machine in a server-client network environment, or as a peer machine in a peer-to-peer (or distributed) network environment.  See also Cronin ([0090] Fig. 2).
Claim 20
Continuing from claim 13, Eades further discloses wherein: the computer executable instructions are provided by a service provider to a user (Eades [0042] FIG. 5 is a diagrammatic )
Eades discloses that services can be provided by a service provider to a user, which strongly suggests that the instructions can be provided on-demand.
Cronin more clearly discloses the instructions can be provided by a service provider to a user on an on-demand basis (Cronin [0090] Environment 210 is an environment in which an on-demand database service exists. User system 212 may be any machine or system that is used by a user to access a database user system. For example, any of user systems 212 can be a handheld computing device, a mobile phone, a laptop computer, a work station, and/or a network of computing devices. As illustrated in FIG. 2 (and in more detail in FIG. 3) user systems 212 might interact via a network 214 with an on-demand database service, which is system 216.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include on-demand access, as taught by Cronin, in the server-client networking system of Eades, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do because the present state of the art may benefit from systems and methods for usage in an on-demand and/or multi-tenant database system as described herein (Cronin [0007]).


Claims 6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eades et al. (U.S. Pub. No. 2018/0005296 A1) in view of Cronin et al. (U.S. Pub. No. 2014/0278754 A1) and further in view of Elliott et al. (U.S. Pub. No. 2003/0065563 A1).
Claims 6, 12 and 18
Continuing from claims 1, 7 and 13, Eades further discloses the generating the prediction further comprises applying a model to the input data (Eades [0017] In one or more embodiments, the systems and methods determine metrics such as opportunity scores and client segmentation. The opportunity scoring is a mathematical representation of how open opportunities compare with various predictors. In one embodiment, the scoring is indicative of how likely an opportunity will result in a successful outcome. Predictors can include database attributes that correlate either positively or negatively to successful outcomes; Eades [0018] Each predictor value can be weighted in some embodiments to affect the scoring of an opportunity; Eades [0019] An example algorithm for calculating an opportunity score; Eades [0039] Continual opportunity scoring occurs in step 424, which is part of an adaptive optimization of prospects and machine learning algorithm that tunes targeted proposals and/or sales techniques).
Eades, as shown above, discloses applying a regression model to the input data, which may represent a logistic model.
Elliott more explicitly discloses that the model applied to the input data can be a logistic model (Elliott [0021] The scoring model module 44 includes software that takes either some all of the data acquired by the application server 22 and the modules 26, 30, 34, 38 and 42 connected thereto and provides a score or scores for each applicant based on an algorithm that defines a risk model. Preferably, the algorithm is a logistic regression algorithm that generates a score for each applicant).
Eades and Elliott each recite models for scoring users.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Haas et al. (U.S. Pub. No. 2003/0220773 A1), disclosing market response modeling.
Barry (U.S. Pub. No. 2014/0095262 A1), disclosing tracking follow-up activity initiated between a customer and a representative.
McNall et al. (U.S. Pub. No. 2014/0025437 A1), disclosing a success guidance program.
Kumar (U.S. Pub. No. 2006/0080159 A1), disclosing a proposal and a quote can be used interchangeably [0037].
Drainville et al. (U.S. Patent No. 6,785,724 B1), disclosing computer executable instructions are provided by a service provider to a user (Drainville, col. 3, ll. 15-25, 40-50).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY J FLYNN whose telephone number is (571)272-9855.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ABBY J FLYNN/Primary Examiner, Art Unit 3625